MEMORANDUM **
Servando Cruz-Camacho and Maria de Jesus Mora petition for review of the BIA’s denial of their motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(a), and we deny the petition. The BIA correctly denied the motion as untimely, and certainly did not abuse its discretion by doing so. See 8 C.F.R. § 1003.2 (providing time limit); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (reciting the standard of review). Petitioners have not asserted, much less established, eligibility for equitable tolling. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir .2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.